Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to filed AMENDMENTS/REMARKS 
Applicant's amendments/remarks received on 12/04/2020 have been entered. 
Claims 17-20 have been canceled.
Independent claim 1 incorporated with languages of rejected claims.
Amendments to Specification received on 12/04/2020 have been entered.
Claims 1-16 pending.
Outstanding objection to the title, and outstanding USC 112 B rejection have been withdrawn based on filed amendments/remarks filed.
Examiner refers to the action below.

Examiner Notes
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  However, the claimed subject matter, not the specification, is the measure of the invention.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  Claims 1-16 are found to be allowable over the prior of records, including over those currently cited on the PTOL-892 from the updated search, as the Examiner found neither prior arts cited in its entirety, nor found any motivation to combine any of said prior arts which teaches an apparatus which has a device control unit that performs a process dependent on hardware including a function. A system control unit performs a process independent of the hardware. A device power control unit activates either the first and system control units or only the system control unit depending on the reason to resume supply of power to the system control unit when supply of power to the first and system control units are restricted or stopped. The device power control unit activates only the system control unit without activating the device control unit depending on the reason, as currently illustrated in the currently amended independent claim 1.

       The prior arts of records, namely BRA in view of Yokoyama, and further in view of Hashimoto et al. (all previously cited), in the last rejection also do not appear to teach as amended said apparatus which has a device control unit that performs a process dependent on hardware including a function. A system control unit performs a process independent of the hardware. A device power control unit activates either the first and system control units or only the system control unit depending on the reason to resume supply of power to the system control unit when supply of power to the first and system control units are restricted or stopped. The device power control unit activates only the system control unit without activating the device control unit depending on the reason, as currently illustrated in the currently amended independent claim 1, cited above.

     Furthermore, claims 1-16 are found to be allowable for the reasons stated in applicant remarks/arguments corresponding to page 8 of the response filed on 12/04/2020.

Conclusion
      Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELLUS AUGUSTIN whose telephone number is (571)270-3384.  The examiner can normally be reached on 9 AM- 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY TIEU can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCELLUS J AUGUSTIN/Primary Examiner, Art Unit 2674
1/21/2021